Case: 16-10858      Document: 00513912813         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fif h Circuit

                                    No. 16-10858                               FILED
                                  Summary Calendar                       March 15, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ALBERTO MUNIZ-MONSIVAIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:16-CR-3-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Luis Alberto Muniz-Monsivais received a 36-month, above-Guidelines
term of imprisonment and a three-year term of supervised release after
pleading guilty to illegally reentering the United States following deportation.
He argues that his prison sentence is substantively unreasonable. Our review
is for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10858     Document: 00513912813    Page: 2   Date Filed: 03/15/2017


                                 No. 16-10858

      In fashioning its sentence, the district court permissibly took into
account Muniz-Monsivais’s prior convictions for illegally entering the country
and his history of prior removals and reentries. See United States v. Lopez-
Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).       Despite Muniz-Monsivais’s
protestations that his criminal history was not unusual, extraordinary
circumstances are not required to justify an above-Guidelines sentence. Id.
(citing Gall, 552 U.S. at 47). Although Muniz-Monsivais disputes the court’s
determination that he lacked respect for the law, his history of illegally
returning to the country after being deported supports this finding. See id.
      Although the district court imposed a sentence 15 months higher than
the top end of the Guidelines range, that court was in the best position to judge
Muniz-Monsivais and the circumstances of the offense. See United States v.
Williams, 517 F.3d 801, 812–13 (5th Cir. 2008). The district court tied the
reasons for its sentence to specific facts, particularly Muniz-Monsivais’s
history of removals and illegal reentries and his lack of respect for the laws of
the United States. The court made an individualized assessment and was free
to conclude as it did that, in Muniz-Monsivais’s case, the Guidelines range gave
insufficient weight to some of the sentencing factors, including the seriousness
of the offense, Muniz-Monsivais’s history and characteristics, the need to
promote respect for the law, the need to protect the public, and the need to
deter Muniz-Monsivais from engaging in future criminal conduct.          See 18
U.S.C. § 3553(a); Williams, 517 F.3d at 809. Nothing suggests that the district
court did not account for a factor that should have received significant weight,
gave significant weight to an improper factor, or made a clear error of judgment
in balancing the sentencing factors. See United States v. Smith, 440 F.3d 704,
708 (5th Cir. 2006).
      AFFIRMED.



                                       2